DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/2/2021 and 7/8/2021 have been entered and considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 of U.S. Patent No. 10,972,312 and over claims 1, 8, and 15 of U.S. Patent No. 10,451,959. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the instant application are anticipated by claims 1, 7, and 13 of U.S. Patent No. 10,972,312 and over claims 1, 8, and 15 of U.S. Patent No. 10,451,959. Please see the side by side comparison and accompanying discussion below.

Claim 2 of the Instant Application
Claim 1 of U.S. Patent No. 10,972,312
Claim 1 of U.S. Patent No. 10,451,959
2. A method for facilitating communications between first and second clouds in a hybrid cloud, the first cloud comprising computing resources managed by a first entity and the second cloud comprising computing resources managed by a second entity, the method comprising: 
1. A method comprising: 
1. A method for controlling a gateway to facilitate communications between a public cloud and a private cloud in a hybrid cloud, the gateway configured to generate a plurality of cloud adapters using a cloud adapter software development kit (SDK), the method comprising, at the gateway: 
	
	generating, using a cloud adapter software development kit (SDK) with cloud orchestration code associated with a platform of a first cloud in a hybrid cloud, a specific cloud adapter tailored to work with the platform of the first cloud; 
	generating, using the cloud adapter SDK with proprietary cloud orchestration code of a platform of the public cloud, a specific cloud adapter tailored to work exclusively with a specific corresponding public cloud platform of the public cloud; 
	receiving a hybrid cloud instruction from a hybrid cloud application executing in a first cloud in the hybrid cloud; 
	receiving a hybrid cloud instruction from a hybrid cloud application executing in a second cloud in the hybrid cloud; 
	receiving a hybrid cloud instruction from a hybrid cloud application executing in a private cloud; 
	interpreting, using a cloud platform specific adapter configured to interface with a specific cloud platform of a second cloud in the hybrid cloud, the hybrid cloud instruction according to a hybrid cloud application programming interface (API) to yield an interpreted hybrid cloud instruction; 
	interpreting, using the specific cloud adapter generated via the cloud adapter SDK, the hybrid cloud instruction according to a hybrid cloud application programming interface (API) to yield an interpreted hybrid cloud instruction; 
	interpreting, using the specific cloud adapter generated via the cloud adapter SDK, the hybrid cloud instruction according to a hybrid cloud application programming interface (API) to yield an interpreted hybrid cloud instruction; 
	

	receiving a management instruction from a public cloud management portal associated with the public cloud;
	interpreting a management instruction according to a cloud management API to yield an interpreted management instruction; and 
	interpreting a management instruction according to a cloud management API to yield an interpreted management instruction; and 
	interpreting the management instruction according to a cloud management API to yield an interpreted management instruction; and
	executing the interpreted hybrid cloud instruction and the interpreted management instruction in the second cloud using the cloud platform specific adapter.
	executing the interpreted hybrid cloud instruction and the interpreted management instruction in the first cloud using the specific cloud adapter.
	executing the interpreted hybrid cloud instruction and the interpreted management instruction in the public cloud using the specific cloud adapter.

	Regarding claims 2, 10, and 16, as can be seen from the above comparison, each limitation recited in claim 2 of the instant application has a substantially similar corresponding limitation in claim 1 of U.S. Patent No. 10,972,312 and in claim 1 of U.S. Patent No. 10,451,959. The preamble of claim 2 of the instant application recites limitations such as “the first cloud comprising computing resources managed by a first entity and the second cloud comprising computing resources managed by a second entity,” but the body of the claim does not appear to require such first and second entities and also does not rely on the preamble’s recited “a first cloud” and “a second cloud” for antecedent basis. Such language in the preamble may thus be broadly reasonably interpreted as indicative of intended use and thus not as limiting claim 2. The “receiving” steps in the side by side comparison above each refer to “a first cloud in the hybrid cloud,” “a second cloud in the hybrid cloud,” and a “private cloud,” but such clouds may all be broadly reasonably interpreted as the same thing using a broadest reasonable interpretation. The additional language in the “interpreting” step of claim 2 is also anticipated by the language of the “generating” steps in claim 1 of U.S. Patent No. 10,972,312 and in claim 1 of U.S. Patent No. 10,451,959. Claim 1 of U.S. Patent No. 10,972,312 and claim 1 of U.S. Patent No. 10,451,959 thus anticipate claim 2 of the instant application. The same analysis also applies for independent claims 10 and 16 of the instant application, claims 7 and 13 of U.S. Patent No. 10,972,312, and claims 8 and 15 of U.S. Patent No. 10,451,959. Claims 2, 10, and 16 of the instant application are thus anticipated by claims 1, 7, and 13 of U.S. Patent No. 10,972,312 and by claims 1, 8, and 15 of U.S. Patent No. 10,451,959.	Regarding claims 3-9, 11-15, and 17-21, the claims are rejected because they depend from rejected independent claims 2, 10, and 16 respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 2, 10, and 16, the preambles in the claims each recite “first and second clouds in a hybrid cloud, the first cloud comprising computing resources managed by a first entity and the second cloud comprising computing resources managed by a second entity.” However, the claims later recite “a first cloud in the hybrid cloud” and “a second cloud in the hybrid cloud,” which have conflicting antecedent basis with the previously recited “first and second clouds in a hybrid cloud.” The later recited “a first cloud in the hybrid cloud” and “a second cloud in the hybrid cloud” also appear to have no connection with “a first entity” and “a second entity” since such entities do not appear to be recited again in the body of the claims. It is therefore unclear if “a first cloud in the hybrid cloud” and “a second cloud in the hybrid cloud” are intended to be the same as or different from the previously recited “first and second clouds in a hybrid cloud,” or if perhaps the language “first and second clouds in a hybrid cloud, the first cloud comprising computing resources managed by a first entity and the second cloud comprising computing resources managed by a second entity” associated with the preambles in the claims is instead intended to be intended use language and thus not required by the claims. It is also unclear if later recitations of “the first cloud” and “the second cloud” are intended to refer to “a first cloud in the hybrid cloud” and “a second cloud in the hybrid cloud” or to the previously recited “first and second clouds in a hybrid cloud.” Claims 2, 10, and 16 are thus indefinite. For the purpose of this examination, the Examiner will interpret the language “first and second clouds in a hybrid cloud, the first cloud comprising computing resources managed by a first entity and the second cloud comprising computing resources managed by a second entity” using a broadest reasonable interpretation as potentially reciting intended use language since the bodies of the claims also positively recite “a first cloud in the hybrid cloud” and “a second cloud in the hybrid cloud” and do not require the recited first entity and second entity at all, let alone in connection with such a first cloud and a second cloud. The Examiner will still attempt to describe the teachings of the prior art with respect to such limitations if possible for the purpose of compact prosecution.	Regarding claim 8, the claim recites “the particular cloud adapter,” which lacks antecedent basis. It is unclear if “the particular cloud adapter” is intended to refer to “a cloud platform specific adapter” recited in the independent claims or to some other “particular cloud adapter.” Claim 8 is thus indefinite. For the purpose of this examination, the Examiner will interpret “the particular cloud adapter” broadly as potentially referring to “a cloud platform specific adapter” or to some other unrecited adapter.	Regarding claim 9, the claim is rejected because it depends from rejected claim 8.	Regarding claims 3-9, 11-15, and 17-21, the claims are rejected because they depend from rejected independent claims 2, 10, and 16 respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-6, 10-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinhans et al. (US 2010/0042720, Steinhans hereinafter, provided by Applicant).	Regarding claims 2, 10, and 16, Steinhans teaches a method, at least one non-transitory tangible media (Computer system 200 may include a processor 204 coupled with bus 202 for processing information. Computer system 200 also includes a memory 206 coupled to bus 202 for storing information and instructions to be executed by processor 204, including information and instructions for performing the methods and techniques described above; Steinhans; Fig. 5; [0037]), and in a hybrid cloud communications system comprising first and second clouds in a hybrid cloud (As can be seen in at least Fig. 2, the system may comprise multiple clouds (i.e., at least first and second clouds) in connection with multi-cloud management module 22, and may thus be broadly reasonably interpreted as a hybrid cloud communications system comprising first and second clouds in a hybrid cloud; Stienhans; Figs. 2 and 5; [0018]-[0022], [0037]), the first cloud comprising computing resources managed by a first entity and the second cloud comprising computing resources managed by a second entity (As can be seen in at least Fig. 2, each cloud may have at least a separate adapter and separate hardware associated with each cloud. Each cloud (i.e., the first cloud and the second cloud) may thus be broadly reasonably interpreted as comprising computing resources managed by a respective entity (i.e., a first entity and a second entity); Stienhans; Figs. 2 and 5; [0018]-[0022], [0037]), a system (Computer system 200, which might be utilized to implement various embodiments of the present invention such as multi-cloud management module 22; Stienhans; Figs. 2 and 5; [0018]-[0022], [0037]) comprising: 	one or more processors (Computer system 200 may include a processor 204; Steinhans; Fig. 5; [0037]); and 	at least one computer-readable storage medium (Computer system 200 may include a memory 206; Steinhans; Fig. 5; [0037]) having stored therein instructions which, when executed by the one or more processors, cause the one or more processors (Computer system 200 may include a processor 204 coupled with bus 202 for processing information. Computer system 200 also includes a memory 206 coupled to bus 202 for storing information and instructions to be executed by processor 204; Steinhans; Fig. 5; [0037]) to: 	receive a hybrid cloud instruction from a hybrid cloud application executing in a first cloud in the hybrid cloud (The method begins at operation 72 when a multi-cloud management module receives a user-initiated request for a cloud-based computing resource, wherein the request is received at a multi-cloud management module having a plurality of cloud adapters. Such a request received at a multi-cloud management module having a plurality of cloud adapters may be broadly reasonably interpreted as a hybrid cloud instruction received from a hybrid cloud application executing in a first cloud in the hybrid cloud; Steinhans; Figs. 2 and 4; [0018]-[0022], [0034]-[0036]); 	interpret, using a cloud platform specific adapter configured to interface with a specific cloud platform of a second cloud in the hybrid cloud, the hybrid cloud instruction according to a hybrid cloud application programming interface (API) to yield an interpreted hybrid cloud instruction (Each cloud adapter is configured to receive and analyze a non-cloud-specific message, and then convert or translate the non-cloud-specific message into a cloud-specific message compatible with the cloud management module of the cloud with which the cloud adapter is associated.  At operation 74, a cloud adapter is selected based on the request.  For example, the request is analyzed to determine which cloud the request is directed to.  The request (i.e., instruction) may thus be reasonably interpreted as being interpreted to yield an interpreted instruction. Such an interpretation may also be reasonably interpreted as being performed using a specific cloud adapter of the cloud with which the cloud adapter is associated (i.e., a second cloud). Each cloud is also described as having its own associated API, and thus the request (i.e., instruction) may also be broadly reasonably interpreted as being interpreted according to a hybrid cloud application programming interface (API). The hybrid cloud instruction may thus be broadly reasonably interpreted as being interpreted, using a cloud platform specific adapter configured to interface with a specific cloud platform of a second cloud in the hybrid cloud, according to a hybrid cloud application programming interface (API) to yield an interpreted hybrid cloud instruction; Steinhans; Figs. 2 and 4; [0018]-[0022], [0034]-[0036]); 	interpret a management instruction according to a cloud management API to yield an interpreted management instruction (The multi-cloud management module 22 includes an interface 24 configured to send and receive messages with one or more user clients 26. A client may be a conventional web browser application, such that the multi-cloud management module 22 provides a web-based graphical user interface for provisioning, configuring and administering the cloud-based resources. Alternatively, the user client 26 may consist of a software development application providing an integrated development environment and including a customized plug-in for accessing and communicating API-related messages to and from the multi-cloud management module 22.  Such messages related to configuring and administering cloud-based resources may be reasonably interpreted as management instructions. The interface 24 may be based on a service oriented architecture and have an application programming interface (API), for example. Messages received using such an API (i.e., management instructions) may be reasonably interpreted as being interpreted using such an API (i.e., a cloud management API) to yield an interpreted instruction (i.e., an interpreted management instruction); Steinhans; Fig. 2; [0018]-[0022]); and 	execute the interpreted hybrid cloud instruction and the interpreted management instruction in the second cloud using the cloud platform specific adapter (A cloud adapter is identified for the cloud to which the request is directed.  At method operation 76, a cloud adapter for a particular cloud generates one or more provisioning commands compatible with the cloud management module of the particular cloud.  Finally, at method operation 78, the cloud-specific provisioning command(s) are communicated from the multi-cloud management module to the specific cloud, thereby enabling the cloud management module of the specific cloud to execute the provisioning commands and provision the appropriate cloud-based computing resource. The request (i.e., interpreted hybrid cloud instruction) may thus be reasonably interpreted as being executed in a specific cloud (i.e., a second cloud) using a cloud platform specific adapter that was generated and programmed to be compatible with such a specific public cloud platform (i.e., using the cloud platform specific adapter). A message that may be broadly reasonably interpreted as an interpreted management instruction (as was discussed above with regard to the previous limitation) may also be broadly reasonably interpreted as being executed in the same cloud (i.e., the second cloud) using the adapter associated with such a cloud (i.e., the cloud platform specific adapter). The interpreted hybrid cloud instruction and the interpreted management instruction may thus be broadly reasonably interpreted as being executed in the second cloud using the cloud platform specific adapter; Steinhans; Figs. 2 and 4; [0018]-[0022], [0034]-[0036]).	Regarding claims 3, 11, and 17, Steinhans teaches the limitations of claims 2, 10, and 16 respectively.	Steinhans further teaches the cloud management API includes a first function of monitoring resource usage of one or more tenants of the second cloud and wherein the management instruction invokes the first function (As can be seen for instance in at least Fig. 2 and its corresponding description, messages that are received (and interpreted using the API associated with cloud management as is also discussed above in the independent claim rejection) at interface 24 may be processed using a cloud services layer, which may include resource management module 32, which may include processing by modules 30-40. The message may then dispatched to a cloud adapter selected from the plurality of cloud adapters (i.e., the second cloud). For example, the resource management module 32 may include one or more rules or predefined conditions which determine when a third-party cloud-based computing resource is to be used instead of or as a substitute for an enterprise-maintained computing resource, which may be broadly reasonably interpreted as comprising a function of monitoring resource usage of one or more tenants of the associated cloud. The resource management module 32 may also track and monitor which cloud-based computing resources have been provisioned, which may also be broadly reasonably interpreted as comprising a function of monitoring resource usage Instructions (i.e., management instructions) received at interface 24 may thus be broadly reasonably interpreted as invoking a first function of monitoring resource usage of one or more tenants of the associated cloud. Such an instruction that is dispatched to a cloud adapter selected from the plurality of cloud adapters after processing by modules 30-40 may also be broadly reasonably interpreted as being associated with one of the plurality of clouds (i.e., the second cloud), and thus as being related to resource usage of one or more tenants of such a cloud (i.e., the second cloud). Such processing by the resource management module may thus be broadly reasonably interpreted as including a first function of monitoring resource usage of one or more tenants of the second cloud and wherein the management instruction invokes the first function; Steinhans; Figs. 2 and 4; [0021]-[0027]).	Regarding claims 4, 12, and 18, Steinhans teaches the limitations of claims 2, 10, and 16 respectively.	Steinhans further teaches the cloud management API comprises a function of analyzing resource usage in the second cloud (As can be seen for instance in at least Fig. 2 and its corresponding description, messages that are received (and interpreted using the API associated with cloud management as is also discussed above in the independent claim rejection) at interface 24 may be processed using a cloud services layer, which may include processing by modules 30-40. Such processing modules may enable business logic to be utilized in determining who (e.g., which users or departments) should be allowed to provision, access and/or utilize the on-demand cloud-based computing resources offered by a third-party cloud, and when (e.g., day and time) these third-party computing resources are to be provisioned, accessed and/or utilized, if at all. Such functionality may be broadly reasonably interpreted as comprising a function of analyzing resource usage. The resource management module 32 may also include one or more rules or predefined conditions which determine when a third-party cloud-based computing resource is to be used instead of or as a substitute for an enterprise-maintained computing resource, which may also be broadly reasonably interpreted as comprising a function of analyzing resource usage. The resource management module 32 may also track and monitor which cloud-based computing resources have been provisioned, which may also be broadly reasonably interpreted as comprising a function of analyzing resource usage. The cloud associated with such a message may also be broadly reasonably interpreted as the second cloud. The cloud management API may thus be broadly reasonably interpreted as comprising a function of analyzing resource usage in the second cloud; Steinhans; Figs. 2 and 4; [0021]-[0027]).	Regarding claims 5, 13, and 19, Steinhans teaches the limitations of claims 2, 10, and 16 respectively.	Steinhans further teaches the cloud management API comprises functions selected from a group consisting of: (a) provisioning computing resources in the second cloud for one or more users (As can be seen for instance in at least Fig. 2 and its corresponding description, messages that are received (and interpreted using the API associated with cloud management as is also discussed above in the independent claim rejection) at interface 24 may be processed using a cloud services layer, which may include processing by modules 30-40. Such processing modules may enable business logic to be utilized in determining who (e.g., which users or departments) should be allowed to provision, access and/or utilize the on-demand cloud-based computing resources offered by a third-party cloud, and when (e.g., day and time) these third-party computing resources are to be provisioned, accessed and/or utilized, if at all. Such functionality may be broadly reasonably interpreted as comprising a function of provisioning computing resources for one or more users. The cloud associated with such a message may also be broadly reasonably interpreted as the second cloud. The cloud management API may thus be broadly reasonably interpreted as comprising a function of provisioning computing resources in the second cloud for one or more users; Steinhans; Fig. 2; [0021]-[0027]), (b) monitoring resource usage (The resource management module 32 may include one or more rules or predefined conditions which determine when a third-party cloud-based computing resource is to be used instead of or as a substitute for an enterprise-maintained computing resource, which may be broadly reasonably interpreted as comprising a function of monitoring resource usage. The resource management module 32 may also track and monitor which cloud-based computing resources have been provisioned, which may also be broadly reasonably interpreted as comprising a function of monitoring resource usage. The cloud management API may thus be broadly reasonably interpreted as comprising functions for monitoring resource usage; Steinhans; Figs. 2 and 4; [0021]-[0027]), (c) metering resource usage (Processing modules 30-40 may enable business logic to be utilized in determining who (e.g., which users or departments) should be allowed to provision, access and/or utilize the on-demand cloud-based computing resources offered by a third-party cloud, and when (e.g., day and time) these third-party computing resources are to be provisioned, accessed and/or utilized, if at all. Such functionality may be broadly reasonably interpreted as metering resource usage. Another example discussed with regard to such modules includes automatically initiating or starting a cloud-based resource and automatically terminating or suspending a cloud-based resource based for instance on a schedule, which may also be broadly reasonably interpreted as metering resource usage; Steinhans; Figs. 2 and 4; [0021]-[0027]), (d) configuring appliances in the second cloud (Such processing modules may enable business logic to be utilized in determining who (e.g., which users or departments) should be allowed to provision, access and/or utilize the on-demand cloud-based computing resources offered by a third-party cloud, and when (e.g., day and time) these third-party computing resources are to be provisioned, accessed and/or utilized, if at all. Such functionality may be broadly reasonably interpreted as comprising a function of provisioning configuring appliances in the associated cloud. The cloud associated with such a message may also be broadly reasonably interpreted as the second cloud. The cloud management API may thus be broadly reasonably interpreted as comprising a function of provisioning configuring appliances in the second cloud; Steinhans; Fig. 2; [0021]-[0027]), and (e) analyzing resource usage in the second cloud (Processing modules 30-40 may enable business logic to be utilized in determining who (e.g., which users or departments) should be allowed to provision, access and/or utilize the on-demand cloud-based computing resources offered by a third-party cloud, and when (e.g., day and time) these third-party computing resources are to be provisioned, accessed and/or utilized, if at all. Such functionality may be broadly reasonably interpreted as comprising a function of analyzing resource usage. The resource management module 32 may also include one or more rules or predefined conditions which determine when a third-party cloud-based computing resource is to be used instead of or as a substitute for an enterprise-maintained computing resource, which may also be broadly reasonably interpreted as comprising a function of analyzing resource usage. The resource management module 32 may also track and monitor which cloud-based computing resources have been provisioned, which may also be broadly reasonably interpreted as comprising a function of analyzing resource usage. The cloud associated with such a message may also be broadly reasonably interpreted as the second cloud. The cloud management API may thus be broadly reasonably interpreted as comprising a function of analyzing resource usage in the second cloud; Steinhans; Figs. 2 and 4; [0021]-[0027]).	Regarding claims 6, 14, and 20, Steinhans teaches the limitations of claims 2, 10, and 16 respectively.	Steinhans further teaches the first cloud comprises one of a public cloud or a private cloud and the second cloud comprises a different one of the public cloud and the private cloud (Remote clients 26 may be broadly reasonably interpreted as a public cloud, and third-party clouds such as those described in at least Fig. 2 and its corresponding description may be broadly reasonably interpreted as private clouds. The first cloud may thus be broadly reasonably interpreted as comprising one of a public cloud or a private cloud and the second cloud may be broadly reasonably interpreted as comprising a different one of the public cloud and the private cloud; Steinhans; Fig. 5; [0018]-[0022], [0034]-[0037]), and wherein the cloud management API comprises at least one function (Processing modules 30-40 may be broadly reasonably interpreted as comprising functions, and thus the API associated with interface 24 (i.e., the cloud management API) may be broadly reasonably interpreted as comprising at least one function; Steinhans; Fig. 2; [0021]-[0027]), the at least one function comprising at least one of provisioning computing resources in the second cloud for one or more users (As can be seen for instance in at least Fig. 2 and its corresponding description, messages that are received (and interpreted using the API associated with cloud management as is also discussed above in the independent claim rejection) at interface 24 may be processed using a cloud services layer, which may include processing by modules 30-40. Such processing modules may enable business logic to be utilized in determining who (e.g., which users or departments) should be allowed to provision, access and/or utilize the on-demand cloud-based computing resources offered by a third-party cloud, and when (e.g., day and time) these third-party computing resources are to be provisioned, accessed and/or utilized, if at all. Such functionality may be broadly reasonably interpreted as comprising a function of provisioning computing resources for one or more users. The cloud associated with such a message may also be broadly reasonably interpreted as the second cloud. The cloud management API may thus be broadly reasonably interpreted as comprising a function of provisioning computing resources in the second cloud for one or more users; Steinhans; Fig. 2; [0021]-[0027]), monitoring resource usage (The resource management module 32 may include one or more rules or predefined conditions which determine when a third-party cloud-based computing resource is to be used instead of or as a substitute for an enterprise-maintained computing resource, which may be broadly reasonably interpreted as comprising a function of monitoring resource usage. The resource management module 32 may also track and monitor which cloud-based computing resources have been provisioned, which may also be broadly reasonably interpreted as comprising a function of monitoring resource usage. The cloud management API may thus be broadly reasonably interpreted as comprising functions for monitoring resource usage; Steinhans; Figs. 2 and 4; [0021]-[0027]), metering resource usage (Processing modules 30-40 may enable business logic to be utilized in determining who (e.g., which users or departments) should be allowed to provision, access and/or utilize the on-demand cloud-based computing resources offered by a third-party cloud, and when (e.g., day and time) these third-party computing resources are to be provisioned, accessed and/or utilized, if at all. Such functionality may be broadly reasonably interpreted as metering resource usage. Another example discussed with regard to such modules includes automatically initiating or starting a cloud-based resource and automatically terminating or suspending a cloud-based resource based for instance on a schedule, which may also be broadly reasonably interpreted as metering resource usage; Steinhans; Figs. 2 and 4; [0021]-[0027]), configuring appliances in the second cloud (Such processing modules may enable business logic to be utilized in determining who (e.g., which users or departments) should be allowed to provision, access and/or utilize the on-demand cloud-based computing resources offered by a third-party cloud, and when (e.g., day and time) these third-party computing resources are to be provisioned, accessed and/or utilized, if at all. Such functionality may be broadly reasonably interpreted as comprising a function of provisioning configuring appliances in the associated cloud. The cloud associated with such a message may also be broadly reasonably interpreted as the second cloud. The cloud management API may thus be broadly reasonably interpreted as comprising a function of provisioning configuring appliances in the second cloud; Steinhans; Fig. 2; [0021]-[0027]), or analyzing resource usage in the second cloud (Processing modules 30-40 may enable business logic to be utilized in determining who (e.g., which users or departments) should be allowed to provision, access and/or utilize the on-demand cloud-based computing resources offered by a third-party cloud, and when (e.g., day and time) these third-party computing resources are to be provisioned, accessed and/or utilized, if at all. Such functionality may be broadly reasonably interpreted as comprising a function of analyzing resource usage. The resource management module 32 may also include one or more rules or predefined conditions which determine when a third-party cloud-based computing resource is to be used instead of or as a substitute for an enterprise-maintained computing resource, which may also be broadly reasonably interpreted as comprising a function of analyzing resource usage. The resource management module 32 may also track and monitor which cloud-based computing resources have been provisioned, which may also be broadly reasonably interpreted as comprising a function of analyzing resource usage. The cloud associated with such a message may also be broadly reasonably interpreted as the second cloud. The cloud management API may thus be broadly reasonably interpreted as comprising a function of analyzing resource usage in the second cloud; Steinhans; Figs. 2 and 4; [0021]-[0027]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinhans et al. (US 2010/0042720, Steinhans hereinafter, provided by Applicant) in view of Cavagnari et al. (US 2009/0019367, Cavagnari hereinafter, provided by Applicant).	Regarding claims 7, 15, and 21, Steinhans teaches the limitations of claims 2, 10, and 16 respectively.	However, Seinhans does not specifically disclose the cloud platform specific adapter is generated at the second cloud using a cloud adapter SDK and proprietary cloud orchestration code of the second cloud platform	Cavagnari teaches the cloud platform specific adapter is generated at the second cloud using a cloud adapter SDK and proprietary cloud orchestration code of the second cloud platform (Interoperability may be supported in various ways such as enabling applications to communicate with `competing` applications via server side gateways, providing an integration framework and adapters to enable applications to work with `complementing` applications, such as LDAP servers, and Document Management Systems. The architecture is preferably extensible to allow third parties to configure, customize, extend and enhance the products built on this platform. A service provider approach may be supported comprising an SDK (Software Development Kit) to extend and configure the product using the SDK. Such adapters that are configured, customized, extended, and/or enhanced by third parties may also be broadly reasonably interpreted as being generated using proprietary code (i.e., proprietary cloud orchestration code of the second cloud platform). At least Table 3 also mentions the use of proprietary extensions. Specific cloud adapters that are compatible with a specific corresponding cloud platform of a cloud (i.e., the second cloud) may thus be reasonably interpreted as being generated using the cloud adapter SDK with proprietary orchestration code. The cloud platform specific adapter may thus be broadly reasonably interpreted as being generated at the second cloud using a cloud adapter SDK and proprietary cloud orchestration code of the second cloud platform; Cavagnari; Tables 1-3; [0067]-[0071]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Cavagnari regarding adapter configuration with the teachings as in Steinhans regarding the use of adapters between different clouds. The motivation for doing so would have been to increase performance by improving the capability of individuals to collaborate, as well as by providing interoperability, extensibility, and compatibility (Cavagnari; Tables 1-3; [0003]-[0007], [0067]-[0071]).	Regarding claim 8, Steinhans teaches the limitations of claim 2.	Steinhans further teaches separate trust domains are maintained corresponding to the second cloud and the specific cloud adapter (As can be seen for instance in at least Fig. 2 and its corresponding description, the plurality of cloud adapters are contained within multi-cloud management module 22, which is depicted as being in a different domain as the plurality of third party clouds. Such domains may also be broadly reasonably interpreted as different trust domains. Separate trust domains may thus be broadly reasonably interpreted as being maintained corresponding to the second cloud and the specific cloud adapter; Steinhans; Figs. 2 and 4; [0018]-[0022], [0034]-[0036]).	However, Steinhans does not specifically disclose wherein the trust domain of the second cloud comprises proprietary cloud orchestration code, wherein the trust domain of the particular cloud adapter comprises a proprietary integration framework of a hybrid cloud solution vendor.	Cavagnari teaches wherein the trust domain of the second cloud comprises proprietary cloud orchestration code (Interoperability may be supported in various ways such as enabling applications to communicate with `competing` applications via server side gateways, providing an integration framework and adapters to enable applications to work with `complementing` applications, such as LDAP servers, and Document Management Systems. The architecture is preferably extensible to allow third parties to configure, customize, extend and enhance the products built on this platform. Such adapters that are configured, customized, extended, and/or enhanced by third parties may be broadly reasonably interpreted as being generated using proprietary code (i.e., proprietary cloud orchestration code of the second cloud). At least Table 3 also mentions the use of proprietary extensions. The trust domain of the second cloud may thus be broadly reasonably interpreted as comprising proprietary cloud orchestration code; Cavagnari; Tables 1-3; [0067]-[0071]), wherein the trust domain of the particular cloud adapter comprises a proprietary integration framework of a hybrid cloud solution vendor (Interoperability may be supported in various ways such as enabling applications to communicate with `competing` applications via server side gateways, providing an integration framework and adapters to enable applications to work with `complementing` applications, such as LDAP servers, and Document Management Systems. The architecture is preferably extensible to allow third parties to configure, customize, extend and enhance the products built on this platform. Such an integration framework that is used by third parties to configure, customize, extend, and/or enhance generated adapters in a hybrid cloud may be broadly reasonably interpreted as a proprietary integration framework. At least Table 3 also mentions the use of proprietary extensions. The trust domain of the particular cloud adapter may thus be broadly reasonably interpreted as comprising a proprietary integration framework of a hybrid cloud solution vendor; Cavagnari; Tables 1-3; [0067]-[0071]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Cavagnari regarding adapter configuration with the teachings as in Steinhans regarding the use of adapters between different clouds. The motivation for doing so would have been to increase performance by improving the capability of individuals to collaborate, as well as by providing interoperability, extensibility, and compatibility (Cavagnari; Tables 1-3; [0003]-[0007], [0067]-[0071]).	Regarding claim 9, Steinhans and Cavagnari teach the limitations of claim 8.	Cavagnari further teaches changes to the proprietary cloud orchestration code do not affect the proprietary integration framework, and vice versa (An architecture that is open, interoperable, and extensible, platform agnostic, device agnostic, and network agnostic comprising a proprietary integration framework and proprietary cloud orchestration code used by third-parties for adapter generation may be broadly reasonably interpreted as an architecture wherein changes to the proprietary cloud orchestration code do not affect the proprietary integration framework, and vice versa, since if changes to one did affect the other then such an architecture would not be open, interoperable, and extensible, platform agnostic, device agnostic, and network agnostic; Cavagnari; Tables 1-3; [0067]-[0071]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Cavagnari regarding adapter configuration with the teachings as in Steinhans regarding the use of adapters between different clouds. The motivation for doing so would have been to increase performance by improving the capability of individuals to collaborate, as well as by providing interoperability, extensibility, and compatibility (Cavagnari; Tables 1-3; [0003]-[0007], [0067]-[0071]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474